Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 11, 14, 18, 20-26, 32-33, and 35-40 are pending. 
Applicant’s election of Group I, claims 1, 18, 20, 22-24, 26, 32, and 37, and SEQ ID NO: 2005 and 138, in the reply filed on 16 October 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 35 and 36 are rejoined as being drawn to the method of claim 32. 
Claims 3, 11, 14, 21, 25, 33, and 38-40 are withdrawn as being drawn to a non-elected invention. 
SEQ ID NO: 63 also encodes SEQ ID NO: 2005 (pg. 426) and is therefore rejoined with the elected group. 
Accordingly, claims 1, 18, 20, 22-24, 26, 32, and 35-37, in so far as the claims read on SEQ ID NO: 63, 138 and/or 2005, are examined on the merits in the present office action. 

Examiner’s Comment
The Specification provides SEQ ID NO: 2005 as “Gene Name” LBY479 (Table 304). However, it is noted that several of the Tables in Applicant’s Specification neither denote the SEQ ID NO: nor the “Gene Name”. For example, Tables 8-10 (not exhaustive) list Line numbers with no nexus provided as to which Sequence or Gene Name correlates to the Line. Therefore, it is unclear whether any of these lines correspond to SEQ ID NO: 2005 or a homolog, and thus, it is unclear whether any of the data in these tables is relevant to plants expressing SEQ ID NO: 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
US Provisional Application 62/436,500 does not disclose instant SEQ ID NO: 2005 nor plants overexpressing said sequence. Therefore, it lacks adequate support for the instantly claimed invention.
US Provisional Application 62/522,765 does disclose instant SEQ ID NO: 2005 (named SEQ ID NO: 1925 in the provisional) as well as plants transformed to overexpress said sequence (see LBY479, Table 79, for example). Therefore, the benefit of priority is granted. 
Accordingly, the effective filing date of the instant claims is 6/21/2017.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Figures 14A-14J are in color. 

Improper Markush Groups
Claims 1, 18, 20, 22-24, 26, 32, and 35-37 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial 
SEQ ID NOs: 2005 and 1992-3040 correspond to structurally and functionally distinct polypeptides that have diverse effects on a plant. The sequences do not share a common structure nor a substantial structural feature from which a common use flows. The Specification, for example, identifies 3 putative homologs of SEQ ID NO: 2005 – set forth as SEQ ID NOs: 2177-2179 – all of which share at least 85% identity with instant SEQ ID NO: 2005 (see Table 305, pg. 468). None of the other sequences in the Markush group share any substantial homology, nor do they confer the same traits onto the plant. It is well established in the art that transcription factors have diverse structures and functions, and the properties conferred by one are not necessarily shared by another TF family or even family member. Therefore, these sequences listed in the claims are not necessarily obvious variants of one another, they share no structural or functional features, and they are utilized for different uses. When introduced and expressed in plants, the resultant transgenic plants are distinct phenotypically and genotypically. Therefore, the Markush group of “SEQ ID NOs: 2005, 1992-3039, and 3040” is improper. 
Similarly, the recitation of the Markush group “SEQ ID NOs: 138, 63, 50-1991” is improper as these are the distinct nucleotides that encode the aforementioned polypeptides. For the same reasons as above, they represent an improper Markush group. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18, 20, 22-24, 26, 32, and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "over-expressing" in claims 1, 22, and 26 is a relative term which renders the claim indefinite.  The term "over-expressing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims do not require that a polynucleotide encoding the polypeptide is exogenously introduced into the plant. Therefore, it is unclear what the “over-expressing” is in comparison to or to what degree is considered ‘over-expression’. For example, the gene encoding SEQ ID NO: 2005 is endogenous to maize and induced by various internal and external stimuli. Altering the growing conditions would cause an alteration, including increase, in expression as compared to a plant not exposed to such a condition. Is this endogenous increase within the scope of “over-expressing”? Likewise, would   
Dependent claims are rejected for failing to overcome the deficiencies of the parent claim. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18, 20, 22-24, 26, 32, and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a method for increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance by over-expressing a sequence sharing at least 80% identity with instant SEQ ID NO: 2005. 

A sequence sharing 80-100% identity with SEQ ID NO: 2005 that is capable of increasing oil content, seed yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance;
A sequence or condition that increases the endogenous expression of a sequence sharing at least 80% identity with SEQ ID NO: 2005 and results in increased yield, growth rate, biomass, vigor, oil content, seed yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance.
The Specification describes plants having been transformed with SEQ ID NO: 63, encoding SEQ ID NO: 2005 – named LBY479. The Specification provides data for these plants in Tables 72, 100, 101, 266, 268, 294, 295, 296, 306, 314, 315, and 316. 3 putative homologs are provided in Table 305. With respect to the data Tables, the Specification grows plants under normal or field conditions. Particularly, in Example 33, LBY479 plants (expression controlled by the constitutive At6669 promoter) grown under normal conditions showed improved dry weight, fresh weight, and leaf number (Table 314). Plants also showed improved rosette diameter but did not show improvements in plot coverage or rosette area (Table 315).  Plants also showed improved relative growth rate of plot coverage and rosette diameter (Table 316). 
The Specification does not describe SEQ ID NO: 2005 or any of its putative homologs as improving any one or more of oil content, seed yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance. 
The Specification does not describe growing plants overexpressing SEQ ID NO: 2005 under any condition other than normal. 

Likewise, the Specification does not describe conditions that affect the endogenous expression of SEQ ID NO: 2005 or sequences that share 80% identity thereto that when applied confer improvements in yield, growth rate, biomass, vigor, oil content, seed yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance. The Applicant was not in possession of such methods that employ altering growing conditions, applying external stimuli, or sequences, that positively regulate the endogenous expression of SEQ ID NO: 2005 or a sequence sharing 80% identity thereto and that results in one or more of the claimed improved traits. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed." (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polynucleotides, and therefore conception is not achieved until reduction to practice has occurred or a description of the necessary and sufficient elements 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class, where the specification provided only the single bovine sequence. 
Moreover, Friedberg (Brief Bioinformatics. 2006. 7: 225-242) teaches that homology-based transfer is not reliable for functional annotation even with high-alignment percentages (page 227, second column). Friedberg also teaches that identification of functionally significant sub-regions is critical to functional annotation, and that often addition, deletion, or re-shuffling of domains can lead to errors in annotation (page 227, second column, page 228, first paragraph). Furthermore, Friedberg teaches that sequence-based tools are just not sensitive enough to identify functional protein similarity as databases get larger, and diversity of sequences gets larger (page 228, first full paragraph). 
Thus, one of skill in the art would readily appreciate that sequence homology alone cannot serve as the basis to describe members of the genus that have the recited function.  
In the absence of a representative number of species, the specification must at least describe the structural features that are required for the claimed function, in this case increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance by over-
The Specification fails to describe a single species encompassed by the breadth of “at least 80% identity” to SEQ ID NO: 2005, including SEQ ID NO: 2005, that is capable of increasing oil content, seed yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance.
The state of the prior art was such that neither a representative number nor the structure required of “anthocyanin-related membrane 1” proteins required to arrive at the claimed phenotypes were taught. The prior art teaches a single member (see Abad et al US PGPub 20100017904; SEQ ID NO: 531) that is homologous to instant SEQ ID NO: 2005 (identified as SEQ ID NO: 7539 in Abad) and that shows any improved traits. Abad teaches overexpression of the “anthocyanin-related membrane 1” protein of SEQ ID NO: 531 improves cold and salinity tolerance. However, these two abiotic stresses are not representative of the full scope of “abiotic” and are certainly not representative of abiotic stresses that are unrelated to cellular dehydration – like heavy metal tolerance, nutrient deficiency, pollution, and UV irradiation – as claimed. Nevertheless, even those stresses related to cellular dehydration, like drought and flood or high and low temperature, which are opposites, the Applicant has not described any such improvements in plants overexpressing the claimed sequence. The Applicant nor the prior art describe these proteins as having the broad capabilities as instantly claimed. The Applicant was not in possession of methods of improving or selecting 
Plants transformed with a sequence encoding SEQ ID NO: 2005 or encoding a sequence sharing at least 80% identity thereto and grown under any condition other than normal, have not been described, and thus, their phenotype is unknown.
Thus, methods for increasing oil content, seed yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance has not been described.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the single disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variable, SEQ ID NO: 2005 is insufficient to describe the claimed genus.
In summary, the specification fails to meet the written description requirement for the claimed genus because: (i) the specification fails to sufficiently describe the structural features that are required by members of the claimed genus as to establish a structure-function relationship; and (ii) fails to describe a representative number of species, such that one of skill in the art could visualize or even recognize the identity the claimed genus. 
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed composition, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.  See Written Description guidelines provided in MPEP 2163.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, 22-24, 32, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abad et al (US PGPub 20100017904; published 21 January 2010).
Regarding claims 1, 20, and 37, Abad et al disclose a method for manufacturing non-natural transgenic seed comprising screening plants that comprise a recombinant polynucleotide encoding SEQ ID NO: 7539 for an enhanced trait and selecting one or more plants (claim 34). Additionally, Abad et al disclose a method for producing a hybrid corn seed comprising a corn plant comprising said recombinant polynucleotide and utilizing breeding practices with said plant to produce hybrid seed (claim 37). Of particular interest are plants with increased yield 
	Regarding claim 22, Abad et al disclose selecting for enhanced abiotic stress tolerance (claim 34) – which means that the plant is necessarily grown under the abiotic stress selected for. 
Regarding claims 23-24, the claims recite features which necessarily flow from the plants overexpressing the sequence. Since Abad et al disclose transforming and overexpressing the same polypeptide as instantly claimed, the same features would be present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 
Regarding claim 26, Abad et al disclose selecting for enhanced nitrogen use efficiency (claim 34) – which means that the plant is grown under low nitrogen conditions for which the trait can then be selected for [0014]. 
	Regarding claim 32, Abad discloses that of particular interest are plants with increased yield (abstract). Therefore, it would be understood that the selection as disclosed encompasses selecting for increased yield. 

	Accordingly, Abad et al anticipate the claimed invention. 

US-12-459-621-7539
; Sequence 7539, Application US/12459621
; Publication No. US20100017904A1
; GENERAL INFORMATION
;  APPLICANT: Abad, Mark et. al.
;  TITLE OF INVENTION: GENES AND USES FOR PLANT IMPROVEMENT
;  FILE REFERENCE: 38-21(53708)D
;  CURRENT APPLICATION NUMBER: US/12/459,621
;  CURRENT FILING DATE: 2009-07-13
;  NUMBER OF SEQ ID NOS: 33637
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 7539
;  LENGTH: 341
;  TYPE: PRT
;  ORGANISM: Zea mays
US-12-459-621-7539

  Query Match             100.0%;  Score 1736;  DB 8;  Length 341;
  Best Local Similarity   100.0%;  
  Matches  341;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAPPDAGAAAACGARWVRRDTLLGLALGQFVSLLITATGFASSELARRGINAPTSQSLLN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAPPDAGAAAACGARWVRRDTLLGLALGQFVSLLITATGFASSELARRGINAPTSQSLLN 60

Qy         61 YVLLAVAYGGVLLYRRQPLTIKWYYYLILGIIDVEANYIVVKSYQYTSLTSVMLLDCWSI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YVLLAVAYGGVLLYRRQPLTIKWYYYLILGIIDVEANYIVVKSYQYTSLTSVMLLDCWSI 120

Qy        121 PCVILLTWVFLKTKYGARKFLGVGVCVLGLILVVFSDVHASDRAKGPNPLKGDLFVILGS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PCVILLTWVFLKTKYGARKFLGVGVCVLGLILVVFSDVHASDRAKGPNPLKGDLFVILGS 180

Qy        181 MLYACSNVTEEFVIKKSNRVELMAMLGLFGALISAIQISVLEREELHSITWTSGAVLPFL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 MLYACSNVTEEFVIKKSNRVELMAMLGLFGALISAIQISVLEREELHSITWTSGAVLPFL 240

Qy        241 GFAVAMFLFYSAVPVILKLCGATMLNLSLLTSDMWAVLIRIFAYHEKVDWIYFVAFAATA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GFAVAMFLFYSAVPVILKLCGATMLNLSLLTSDMWAVLIRIFAYHEKVDWIYFVAFAATA 300

Qy        301 GGIVLYSYKGSNEVEETAQVAGASDEHGKGRDEEAGTRNPA 341
              |||||||||||||||||||||||||||||||||||||||||
Db        301 GGIVLYSYKGSNEVEETAQVAGASDEHGKGRDEEAGTRNPA 341


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, 20, 22-24, 32, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abad et al (US PGPub 20100017904; published 21 January 2010) in view of GenBank Accession Numbers NP_001132272.1 and NM_001138800.1 (published 22 April 2017). 
The teachings with respect to Abad as applied to claims 1, 20, 22-24, 32, and 37 are discussed above.
Additionally, Abad et al teach introducing and expressing SEQ ID NO: 531 in a plant. The plants showed improved salt and cold stress tolerance (Table 3; Table 9). SEQ IDN O: 531 is an “anthocyanin-related membrane protein 1” (Table 3). Abad further teach that SEQ ID NO: 7539 is a homolog of SEQ ID NO: 531 (Table 2).
Abad et al do not teach the specific nucleic acid sequence to transform plants with that encodes SEQ ID NO: 7539. Abad does not reduce plants overexpressing SEQ ID NO: 7539 to practice.

Therefore, it would have been obvious to one of ordinary skill to follow the teachings of Abad et al to make plants that overexpress SEQ ID NO: 7539 with the express purpose of improving one or more agronomic characteristics, including yield, nitrogen use efficiency, and/or abiotic stress tolerance. One would have been motivated to try since the identified homolog, SEQ ID NO: 531, shows improved yield and abiotic stress tolerance, to salt and cold stress. Therefore, one would have been motivated to try to make such improvements in plants utilizing SEQ ID NO: 7539 as taught and suggested by Abad et al. One would have selected for improvements under the appropriate conditions and to include “normal field”, abiotic stress (cold or salinity, for example), or low nitrogen. One would have reasonably expected the plants to show improvements as these are demonstrated by the plants that overexpress the homologous sequence. 
Furthermore, the nucleic acid sequence that encodes GenBank Accession Number NP_001132272.1 is provided as GenBank Accession No. NM_001138800.1. The Accession teaches that the stop codon is at position 1374. The only differences between this Accession and instant SEQ ID NO: 138 are 3 mismatches (which appear to be sequencing errors, explained below) and 3 nucleotides following the stop codon: “tag” (instant) and “agc” (accession) (see alignment below). For the mismatches – at positions 1274, 1275, and 1281 – these appear to be sequencing errors because if they were true, the residue that the nucleotide would encode would change. The Accession names GenBank Accession Number NP_001132272.1 as the encoded 
It would have been obvious to one of ordinary skill in the art to utilize a nucleic acid sequence comprising a coding sequence known to encode SEQ ID NO: 7539, as provided by GenBank Accession Number NM_001138800.1. One would have been motivated to do so to produce transgenic plants that have improved traits as taught and suggested by Abad. In particular, one would have targeted SEQ ID NO: 7539 for overexpression with the known polynucleotide given that Abad teaches that the Arabidopsis homology provides improvements under multiple abiotic stresses.  In particular, it would have been obvious to select these plants under abiotic stress – including salt or cold – as the identified homolog SEQ ID NO: 531 exhibits improvements under these conditions. Both SEQ ID NO: 531 and 7539 are part of the same subfamily “anthocyanin-related membrane protein 1” and are identified as homologs. Therefore, one would have reasonably expected success in utilizing routine and conventional methods to transform a plant to overexpress SEQ ID NO: 7539 with a known nucleic acid sequence, GenBank Accession Number NM_001138800.1 or an obvious variant there that has no substantial nucleic acid or encoded codon change, to produce transgenic plants. Abad teaches that the plants have improved characteristics, and thus, one would have reasonably expected the plants transformed with the known polynucleotide or an obvious variant thereof to provide improvements the same as or similar to those taught by Abad et al. Since methods for vector construction and plant transformation are routine in the art, it would have required no more than 

Query  1     GACCAATGGCGCCGCCGGACGCGGGTGCGGCAGCAGCGTGCGGCGCGCGGTGGGTGAGGC  60
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  344   GACCAATGGCGCCGCCGGACGCGGGTGCGGCAGCAGCGTGCGGCGCGCGGTGGGTGAGGC  403

Query  61    GGGACACGCTGCTGGGCCTCGCGCTGGGCCAGTTCGTCTCGCTGCTCATCACCGCCACCG  120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  404   GGGACACGCTGCTGGGCCTCGCGCTGGGCCAGTTCGTCTCGCTGCTCATCACCGCCACCG  463

Query  121   GCTTCGCCTCCTCCGAACTCGCCCGCCGAGGGATCAACGCGCCCACCTCGCAGTCGCTCC  180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  464   GCTTCGCCTCCTCCGAACTCGCCCGCCGAGGGATCAACGCGCCCACCTCGCAGTCGCTCC  523

Query  181   TGAACTACGTCCTCCTCGCCGTGGCCTACGGCGGCGTCCTCCTCTACCGGCGGCAGCCAC  240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  524   TGAACTACGTCCTCCTCGCCGTGGCCTACGGCGGCGTCCTCCTCTACCGGCGGCAGCCAC  583

Query  241   TCACGATAAAATGGTACTACTACTTAATACTTGGAATTATCGACGTGGAAGCCAACTACA  300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  584   TCACGATAAAATGGTACTACTACTTAATACTTGGAATTATCGACGTGGAAGCCAACTACA  643

Query  301   TCGTGGTCAAGTCGTACCAGTACACGTCGTTGACGAGCGTGATGCTGCTGGACTGCTGGT  360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  644   TCGTGGTCAAGTCGTACCAGTACACGTCGTTGACGAGCGTGATGCTGCTGGACTGCTGGT  703

Query  361   CGATCCCGTGCGTCATCCTGCTCACCTGGGTGTTCCTCAAGACCAAGTACGGGGCGAGGA  420
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  704   CGATCCCGTGCGTCATCCTGCTCACCTGGGTGTTCCTCAAGACCAAGTACGGGGCGAGGA  763

Query  421   AGTTCCTGGGCGTCGGGGTCTGCGTGCTTGGCCTCATCCTGGTCGTGTTCTCGGACGTCC  480
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  764   AGTTCCTGGGCGTCGGGGTCTGCGTGCTTGGCCTCATCCTGGTCGTGTTCTCGGACGTCC  823

Query  481   ACGCCTCCGACCGAGCCAAAGGGCCTAACCCGCTGAAGGGCGACCTGTTCGTGATCCTTG  540
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  824   ACGCCTCCGACCGAGCCAAAGGGCCTAACCCGCTGAAGGGCGACCTGTTCGTGATCCTTG  883

Query  541   GTTCGATGCTCTACGCCTGCAGCAATGTCACCGAGGAGTTCGTCATCAAGAAAAGCAACA  600
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  884   GTTCGATGCTCTACGCCTGCAGCAATGTCACCGAGGAGTTCGTCATCAAGAAAAGCAACA  943

Query  601   GGGTGGAGCTGATGGCGATGCTGGGGCTTTTCGGAGCGCTTATCAGCGCCATACAAATTA  660
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  944   GGGTGGAGCTGATGGCGATGCTGGGGCTTTTCGGAGCGCTTATCAGCGCCATACAAATTA  1003

Query  661   GTGTACTTGAGCGAGAAGAGCTTCACTCCATTACATGGACTAGTGGTGCTGTGCTCCCTT  720
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1004  GTGTACTTGAGCGAGAAGAGCTTCACTCCATTACATGGACTAGTGGTGCTGTGCTCCCTT  1063

Query  721   TTCTCGGGTTCGCGGTAGCAATGTTCCTGTTCTACTCGGCTGTGCCAGTAATATTGAAGT  780
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1064  TTCTCGGGTTCGCGGTAGCAATGTTCCTGTTCTACTCGGCTGTGCCAGTAATATTGAAGT  1123

Query  781   TATGCGGCGCGACCATGCTGAACCTCTCGCTCCTGACCTCGGACATGTGGGCTGTCCTCA  840
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1124  TATGCGGCGCGACCATGCTGAACCTCTCGCTCCTGACCTCGGACATGTGGGCTGTCCTCA  1183

Query  841   TCCGCATCTTCGCTTACCATGAGAAGGTCGACTGGATCTACTTCGTTGCTTTCGCCGCCA  900
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1184  TCCGCATCTTCGCTTACCATGAGAAGGTCGACTGGATCTACTTCGTTGCTTTCGCCGCCA  1243

Query  901   CTGCGGGCGGCATCGTCTTGTACTCGTACAAGGGCTCCAATGAAGTGGAGGAGACGGCAC  960
             ||||||||||||||||||||||||||||||  ||||| ||||||||||||||||||||||


Query  961   AGGTGGCCGGGGCCAGCGACGAGCACGGCAAGGGCCGGGACGAGGAGGCTGGGACGCGGA  1020
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1304  AGGTGGCCGGGGCCAGCGACGAGCACGGCAAGGGCCGGGACGAGGAGGCTGGGACGCGGA  1363

Query  1021  ACCCAGCGTGA  1031
             |||||||||||
Sbjct  1364  ACCCAGCGTGA  1374


Accordingly, the claimed invention is prima facie obvious in view of the teachings, suggestions, and motivations of the prior art. 

Conclusion
Claims 1, 18, 20, 22-24, 32, and 37 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/Ashley K Buran/Primary Examiner, Art Unit 1662